PER CURIAM.
We affirm the Final Judgment appealed on all issues raised. We write only on the entitlement to permanent periodic alimony holding that appellee, wife, has the present need for permanent periodic alimony and appellant, husband, has the present ability to pay.
Recognizing that the case is a close one, we affirm as to the amount. The husband’s expenses are low, because he has been living with his parents. A change in these circumstances may well justify a downward modification of alimony.

Affirmed.

STEVENSON, SHAHOOD and GROSS, JJ., concur.